Citation Nr: 0001360	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-42 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen previously-denied claims for 
service connection for bilateral hearing loss and a bilateral 
disability of shoulders.  The veteran filed a timely notice 
of disagreement, initiating this appeal.  

This appeal was initially presented to the Board in March 
1999, at which time the Board determined the veteran's 
service connection claim for bilateral hearing loss was not 
subject to new and material analysis.  This claim, and the 
veteran's application to reopen a claim for service 
connection for a bilateral shoulder disability, were remanded 
for additional development and reconsideration.  


FINDINGS OF FACT

1.  In a December 1977 rating decision, the RO denied the 
veteran's claim for service connection for a bilateral 
disability of the shoulders; a timely notice of disagreement 
was not filed, and this decision became final.  

2.  The veteran has submitted new and material evidence, in 
the form of outpatient treatment records, with which to 
reopen his claim.  

3.  The veteran has submitted a plausible claim for service 
connection for a bilateral disability of the shoulders.  

4.  The veteran served as a jet engine technician during 
active military service.  

5.  The veteran currently has bilateral sensorineural hearing 
loss.  

6.  The preponderance of the medical evidence weighs against 
finding a nexus between the veteran's in-service noise 
exposure and his current bilateral sensorineural hearing 
loss.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral sensorineural hearing 
loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1999).  

2.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for a 
bilateral disability of the shoulders.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp 1999); 38 C.F.R. § 3.156 (1999).  

3.  The veteran has submitted a well grounded claim for 
service connection for a bilateral disability of the 
shoulders.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was afforded a May 1954 service entrance medical 
examination.  At that time, no disabilities of the shoulders 
were reported or noted.  His bilateral hearing score was 
15/15 on a whispered voice hearing test.  In April 1959, he 
was afforded a hearing examination on an audiometer, which 
yielded the following results, in decibel: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
0
LEFT
-10
-10
-10
-10
0

Speech recognition ability scores were not recorded for 
either ear.  A history of exposure to aircraft engine noise 
was noted.  The veteran sought treatment for right shoulder 
pain in April 1965, and bursitis of the right trapezius 
muscle was diagnosed.  Medication was prescribed, and no need 
for follow-up was reported.  Another  audiometer examination 
in August 1966 resulted in these findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
N/A
LEFT
10
10
10
N/A
N/A

Again, speech recognition ability scores were not recorded.  
By February 1971, audiometer testing results were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
5
LEFT
25
5
5
5
5

Speech recognition ability scores were not available.  On a 
periodic physical examination in October 1975, the veteran 
reported a history of bilateral shoulder pain.  At the time 
of his April 1977 service separation examination, he reported 
a history of recurrent bilateral shoulder pain for which no 
treatment had been sought, according to the examination 
report.  No diagnosis was given on the exit examination.  
Audiological testing of the veteran's hearing acuity yielded 
the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
25
10
0
15
15

Speech recognition ability scores were not given.  

The veteran's DD-214 confirms that he served as a jet engine 
technician during his term of service.  

In August 1977, the veteran filed a claim for service 
connection for disabilities of the shoulders.  This claim was 
denied by the RO in a December 1977 rating decision, and a 
timely notice of disagreement was not filed by the veteran.  

The veteran has sought medical care at military facilities 
since his 1977 retirement.  In June 1984, he was seen for a 
six-year history of shoulder pain.  He had tried various 
medications without success.  A clinical X-ray was described 
as negative.  The assessment was degenerative joint disease, 
by description.  A December 1988 clinical note confirmed 
hearing loss, and suggests follow-up in the audiology clinic.  

In February 1995, the veteran filed an application to reopen 
his claim for service connection for a bilateral disability 
of the shoulders.  He also requested service connection for 
bilateral hearing loss.  He attributed his bilateral shoulder 
pain to his continuous work on aircraft components which were 
at shoulder height or higher.  This work necessitated he 
raise his arms for long periods of time. 

Submitted in support of the veteran's hearing loss claim was 
an October 1996 letter from the chief audiologist, T.B.R., at 
a local military clinic.  The audiologist had examined the 
veteran and diagnosed bilateral sensorineural hearing loss.  
He then stated that in light of the veteran's history of 
noise exposure during service, his current hearing loss was 
"not inconsistent with a noise-induced hearing loss."  

The veteran was afforded a personal hearing before a member 
of the Board in October 1998.  He testified that he has had 
pain in his shoulders since service, when he worked on 
aircraft engines.  Sometime after his retirement from 
service, the veteran went to a military doctor and was told 
he had arthritis in his shoulders.  He also submitted a 
newspaper article on sports medicine suggesting such shoulder 
motions as were performed by the veteran can result in 
impairment of the joint.  Regarding his hearing, he first 
noticed a decline in hearing acuity during service, and he 
asserted this decline was related to aircraft engine noise 
exposure during service.  Although he was given hearing 
protection, he did not always use it, he stated.  Currently, 
he continues to experience a decline in his hearing acuity.  

This appeal was originally presented to the Board in March 
1999, at which time these issues were remanded for additional 
development.  As was ordered by the Board, the RO afforded 
the veteran a new audiological examination in July 1999.  
Audiometric testing yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
55
75
105
LEFT
35
45
60
70
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 in the left ear.  Tinnitus 
was also reported by the veteran.  Bilateral sensorineural 
hearing loss was diagnosed.  The examiner, E.L.,  then 
reviewed the veteran's claims file and found it "unlikely" 
that his current hearing loss was incurred or aggravated 
during service.  

The RO also reconsidered the veteran's application to reopen 
his previously-denied claim for service connection for a 
bilateral shoulder disability.  The prior finding that no new 
and material evidence had been submitted was continued.  The 
claim was then returned to the Board.  

Analysis
I.  Service connection - Bilateral hearing loss

The veteran seeks service connection for bilateral 
sensorineural hearing loss.  Service connection will be 
awarded for any disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain 
statutorily enumerated disorders, such as organic diseases of 
the nervous system, may be presumed to have been incurred in 
service if they manifest to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1999).  In evaluating any 
claim, the VA must extend the benefit of the doubt to any 
claimant whenever the evidence is in balance between the 
positive and the negative.  38 U.S.C.A. § 5107(b) (West 
1991).  

The veteran's claim for service connection for bilateral 
hearing loss is well grounded, meaning it is plausible.  38 
U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The evidence of record indicates 
that the veteran was exposed to aircraft engine noise during 
service, and he has a current diagnosis of bilateral 
sensorineural hearing loss.  Additionally, an audiologist has 
suggested a possible nexus between the veteran's in-service 
noise exposure and his current hearing loss.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the 
veteran's claim for service connection is well grounded, the 
VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The most recent audiological examination of record confirms a 
current diagnosis of bilateral sensorineural hearing loss, as 
defined by the applicable regulations.  

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  Nevertheless, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that when audiometric tests 
at the veteran's separation from service do not meet the 
regulatory requirements under 38 C.F.R. § 3.385, a veteran 
may nevertheless establish service connection for current 
hearing disability by showing that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  Thus, service connection may still be 
granted for bilateral hearing loss if the evidence so 
warrants.

This appeal was remanded by the Board in March 1999 
specifically to address the causation of the veteran's 
bilateral sensorineural hearing loss.  A VA medical expert, 
E.L., examined the veteran and reviewed the evidence of 
record.  She concurred with the prior diagnoses of bilateral 
sensorineural hearing loss, and found it "unlikely that the 
current hearing loss was incurred in or aggravated by the 
noise the veteran was subjected to while he was in the 
military."  This opinion was based on a review of the 
service medical records, as well as other evidence, and is in 
contrast to the October 1996 opinion letter by an 
audiologist, T.B.R., in support of the veteran's claim.  
These opinions must thus be assessed by the Board to 
determine their relative probative value.  

The Court has held that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Both medical experts had the opportunity to examine the 
veteran in person and consider his medical history.  However, 
the opinion by T.B.R., in support of the veteran's claim, is 
speculative at best, and insufficient to overcome the 
subsequent July 1999 VA opinion.  By stating the veteran's 
hearing loss is "not inconsistent with a noise-induced 
hearing loss," the audiologist fails to indicate if a nexus 
between the veteran's noise exposure and his current 
bilateral hearing loss is probable or even likely.  This 
tentative opinion is just the sort of "pure speculation or 
remote possibility" which is forbidden by the applicable 
regulations to serve as a basis for entitlement to service 
connection.  38 C.F.R. § 3.102 (1999); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991).  

On the other hand, the July 1999 medical opinion clearly 
states a connection between noise exposure in service and a 
current bilateral hearing loss is "unlikely."  This 
heightened degree of certainty expressed by the audiologist 
in July 1999 suggests greater probative weight should be 
afforded this opinion.  

The veteran himself has suggested his exposure to acoustic 
trauma in service has directly resulted in his current severe 
bilateral hearing loss; however, as a layperson, he is not 
qualified to offer medical opinions binding on the Board.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

The veteran has not otherwise submitted evidence tending to 
show his current bilateral sensorineural hearing loss either 
originated in service, or within a year thereafter, or can be 
traced back to a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999). 
For this reason, the preponderance of the evidence is against 
the veteran's claim, and service connection for a bilateral 
sensorineural hearing loss must be denied.  

II. New and material evidence - Bilateral shoulder disability

The veteran seeks to reopen a service connection claim for a 
bilateral shoulder disability.  He has previously applied 
for, and was denied by the RO in December 1977, service 
connection for such a disability.  This RO decision is final, 
and may not be reconsidered.  The claim may only be reopened 
if new and material evidence is added to the record.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In support of his application to reopen, the veteran has 
submitted outpatient treatment notes from the primary care 
clinic at Shaw Air Force Base.  In June 1984, he was seen for 
a six-year history of shoulder pain.  He had tried various 
medications without success.  A clinical X-ray was described 
as negative.  The assessment was degenerative joint disease, 
by description.  For the purposes of considering whether this 
evidence is new and material, the credibility of this 
evidence is presumed, absent a finding that it is inherently 
false or incredible.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  This evidence is clearly new, because it was 
received subsequent to the prior final denial, and it is not 
cumulative or redundant of any other evidence of record.  
Additionally, this clinical note is material, because it goes 
right to the basis of the previous denial; i.e., the lack of 
a current bilateral disability of the shoulders.  As such, 
this medical notation "bears directly and substantially on 
the specific matter under consideration," and is material 
within the meaning of 38 C.F.R. § 3.156 (1999).  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for a bilateral 
shoulder disability, and the 1977 RO decision is reopened.  
It follows that the claim should be considered anew.  

II.  Well Groundedness - Bilateral shoulder disability

As the U. S. Court of Appeals for Veterans Claims (Court) has 
noted, once the VA makes a finding that new and material 
evidence has been submitted, it must then determine if the 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).  "[A]bsent 
a well-grounded claim, the adjudication process must come to 
a screeching halt despite reopening," according to the 
Court.  Id. at 206 (citing Epps v. Gober, 126 F.3d 1464, 1468 
(Fed.Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998)).  

In response to the Court's directive, consideration must be 
given to whether the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  In that regard, the 
veteran has reported recurrent bilateral shoulder pain in 
service, and these contentions were noted on his service exit 
examination; for the purposes of determining well-
groundedness, these contentions are accepted as credible. See 
King (Roderick) v. Brown, 5 Vet. App. 19, 21 (1993).  Next, 
the veteran has submitted the aforementioned clinical notes 
from a medical expert which indicate a possible current 
disability of degenerative joint disease existing within a 
year of the veteran's service discharge date.  Thus, the 
veteran has submitted sufficient evidence of a well grounded 
claim for service connection for a bilateral shoulder 
disability, and additional adjudication may be afforded him.  
Winters, supra; Caluza v. Brown, 7 Vet. App. 498 (1995).  


ORDER

1.  Service connection is denied for bilateral sensorineural 
hearing loss.  

2.  The veteran having submitted new and material evidence, 
the petition to reopen his claim for service connection for a 
bilateral shoulder disability is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran having submitted a well grounded claim, his claim 
for service connection for a bilateral disability of the 
shoulders should be considered on the merits.  However, the 
Board may not address in its decision a question that had not 
been addressed by the RO without consideration as to whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Thus, this claim must be remanded to 
allow the RO to consider the issue of service connection for 
a bilateral shoulder disability on the basis of all evidence 
of record, both old and new.  

The veteran having submitted a well grounded claim, the VA 
has a statutory duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
This duty includes providing a thorough and contemporaneous 
medical examination that discusses the etiology of his 
claimed condition(s).  Pond v. West, 12 Vet. App. 341 (1999).  
A current medical examination is especially important where 
the medical questions at issue are beyond the expertise of 
the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Specifically, the veteran has twice been afforded 
tentative diagnoses of degenerative joint disease of the 
shoulders, but X-rays taken at the same time did not support 
these diagnoses.  Also, the most recent diagnosis of 
degenerative joint disease is over 15 years old.  A current 
examination is required.  

In light of the above, this claim is remanded for additional 
development: 

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must also ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
claimed bilateral disability of the 
shoulders.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The examiner should 
evaluate each of the veteran's shoulders, 
and determine which, if any, current 
disabilities exist, and if it is as 
likely as not such disabilities were 
either incurred in or aggravated by 
service.  The medical basis for all 
opinions expressed should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim in light of all the 
evidence, both old and new.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

